Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  October 24, 2014                                                                  Robert P. Young, Jr.,
                                                                                               Chief Justice

  148956                                                                             Michael F. Cavanagh
                                                                                     Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
                                                                                  Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                      David F. Viviano,
            Plaintiff-Appellee,                                                                     Justices

  v                                                      SC: 148956
                                                         COA: 318736
                                                         Saginaw CC: 13-038230-FH
  TWANYAE DAQUAVION GOODMAN,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 22, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Saginaw Circuit Court and we
  REMAND this case to the trial court for resentencing. The trial court erred in scoring
  Offense Variable (OV) 13 at 10 points for three or more crimes against a person or
  property to the extent that it relied on the defendant’s conspiracy conviction to score the
  variable. Conspiracy does not constitute a crime against a person or property. See
  People v Pearson, 490 Mich. 984, 984-985 (2011); People v Bonilla-Machado, 489 Mich.
412 (2011). We further clarify that the Court of Appeals opinion in People v Jackson,
  291 Mich. App. 644, 649 (2011), has been abrogated in part by Pearson and Bonilla-
  Machado to the extent that it held that a conspiracy conviction may be counted as a crime
  against a person if “the underlying nature of the conspiracy involved a crime against a
  person.” On remand, the trial court may score OV 13 at 10 points should there be three
  or more offenses that meet the requirements for such a score. In all other respects, leave
  to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

         YOUNG, C.J. (concurring).

         Given the current state of the law, I concur in the result. I write separately,
  however, to reiterate my disagreement with this Court’s construction of the sentencing
  guidelines in People v Bonilla-Machado, 489 Mich. 412 (2011), and People v Pearson,
  490 Mich. 984 (2012).
                                                                                                               2



        In those cases, I dissented from the portions of both decisions holding that the
scoring of the relevant provisions of Offense Variable (OV) 13, MCL 777.43, is limited
to only offenses categorized as offenses “against a person” or “against property.”
Bonilla-Machado, 489 Mich. at 442 (YOUNG, C.J., dissenting). Properly construed, the
relevant provisions of OV 13 should be scored for charged crimes “involving” criminal
activity against a person or property, regardless of the offense category. Id. at 449-450.
Because Bonilla-Machado and Pearson are settled law, however, and because the trial
court misapplied that law in this case, I concur in this Court’s order remanding this case
to the trial court.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 24, 2014
       t1021
                                                                             Clerk